      Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 1 of 21
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                              August 11, 2021
                            SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk

                              CORPUS CHRISTI DIVISION

FRED HOFFMAN, III,                              §
                                                §
          Plaintiff,                            §
VS.                                             §   CIVIL ACTION NO. 2:18-CV-333
                                                §
JEFFERY RICHARDSON,                             §
                                                §
          Defendant.                            §

                       MEMORANDUM AND RECOMMENDATION

         Plaintiff Fred Hoffman is an inmate appearing pro se and in forma pauperis. In this

prisoner civil rights action filed pursuant to 42 U.S.C. § 1983, Plaintiff primarily alleges that

prison officials have engaged in a retaliatory campaign of harassment against him. Pending

before the Court are the following motions: (1) Plaintiff’s motions for a temporary

restraining order and/or for preliminary injunction (D.E. 91, 102); (2) Defendant Jeffery

Richardson’s Motion for Summary Judgment (D.E. 93); and (3) Plaintiff’s identical motions

to replace Warden Richardson with TDCJ Director Lori Davis (D.E. 113, 120).

         For the reasons stated herein, the undersigned respectfully recommends that Warden

Richardson’s Motion for Summary Judgment be GRANTED, that Plaintiff’s retaliation

claims against Warden Richardson for injunctive relief be DISMISSED as moot, that

Plaintiff’s motions for a TRO and/or for preliminary injunction be DENIED, that Plaintiff’s

identical motions to replace Warden Richardson with TDCJ Director Davis be DENIED,

and that Plaintiff’s motion to amend, construed as embedded within his response to the


1 / 21
      Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 2 of 21



summary judgment motion (D.E. 121), be DENIED. It is further recommended that final

judgment be ENTERED and that this case be CLOSED.

I.       JURISDICTION

         The Court has federal question jurisdiction over this civil action pursuant to 28

U.S.C. § 1331. This case was referred to the undersigned United States Magistrate Judge

for case management and to furnish a recommendation pursuant to 28 U.S.C. § 636.

II.      PROCEDURAL BACKGROUND

         Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID), and is presently housed at the Bill Clements Unit in

Amarillo, Texas. The facts giving rise to Plaintiff’s claims occurred in connection with

Plaintiff’s previous housing assignment to the McConnell Unit in Beeville, Texas.

         On October 4, 2018, Plaintiff filed his original complaint, naming the following

McConnell Unit officials as defendants: (1) Sergeant Javier Muro; (2) Lieutenant Christi L.

Garcia; (3) Sergeant Cinthia Guzman; (4) Veronica Inmon, Classification Case Manager

(CCM) II; (5) Corey Furr, Assistant Warden; (6) Lieutenant John C. Gonzales; (7) Officer

Sonia Gutierrez; and (8) Major James Thompson. Despite the various conclusory labels that

Plaintiff attached to his claims, he primarily claims that Defendants have engaged in a

retaliatory campaign of harassment against him. Plaintiff further alleges that Defendants

violated his constitutional rights in many other ways. Plaintiff seeks declaratory and

injunctive relief in which he generally requests the cessation of all unconstitutional or

unlawful conduct committed by McConnell Unit officials against him.




2 / 21
       Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 3 of 21



         A Spears1 was conducted on October 30, 2018, where Plaintiff was given an

opportunity to explain his claims.                On December 13, 2018, the undersigned issued a

Memorandum and Recommendation (December 13, 2018 M&R), recommending that the

Court retain only Plaintiff’s retaliation claims against Assistant Warden Furr in his official

capacity for injunctive relief. (D.E. 10, pp. 8-11, 17).                    The undersigned determined that

Assistant Warden Furr, out of all the McConnell Unit officials named, was the best person

to implement the injunctive relief requested. (D.E. 10, p. 11). The undersigned, therefore,

ordered service of Plaintiff’s complaint on Assistant Warden Furr. (D.E. 9). Senior United

States District Judge Hilda G. Tagle subsequently adopted the December 13, 2018 M&R.

(D.E. 68).

         On January 29, 2019, Assistant Warden Furr filed a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). (D.E. 21). He contended that: (1) Plaintiff failed

to exhaust his administrative remedies; (2) Plaintiff’s claims for injunctive relief were

rendered moot against Assistant Warden; and (3) Plaintiff’s retaliation claims were barred

by res judicata or collateral estoppel. (D.E. 21, pp. 3-8). On July 31, 2019, the undersigned

issued a Memorandum and Recommendation (July 31, 2019 M&R), recommending that the

motion to dismiss be denied in all respects. (D.E. 40).

         On August 1, 2019, the undersigned substituted Warden Philip Sifuentes in place of

Assistant Warden Furr as the defendant capable of providing Plaintiff’s requested injunctive




1
  Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); see also Eason v. Holt, 73 F.3d 600, 603 (5th Cir. 1996) (stating
that testimony given at a Spears hearing is incorporated into the pleadings).

3 / 21
        Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 4 of 21



relief. (D.E. 41). On August 19, 2019, Tagle adopted in substance both the December 13,

2018 M&R and the July 31, 2019 M&R. (D.E. 44).

         On September 23, 2019, Warden Sifuentes filed a Motion to Dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(1) and (12(b)(6). (D.E. 50). On the same day, the

Office of the Attorney General (OAG) filed a Motion to Substitute Warden Jeffery

Richardson in place of Warden Sifuentes. (D.E. 51). The OAG attached as an exhibit a

Motion to Dismiss filed by Warden Richardson. (D.E. 51-1). In a written order issued on

September 24, 2019, the undersigned substituted Warden Richardson in place of Warden

Sifuentes as the defendant in this case regarding Plaintiff’s claims for injunctive relief. (D.E.

52).     The undersigned subsequently directed the Clerk of Court to docket Warden

Richardson’s Motion to Dismiss and denied Warden Sifuentes’ Motion to Dismiss as moot.

(D.E. 77).

         On August 5, 2020, the undersigned issued a Memorandum and Recommendation

(August 5, 2020 M&R), recommending that Warden Richardson’s motion to dismiss be

denied in all respects. (D.E. 82). Judge Tagle subsequently adopted the August 5, 2020

M&R. (D.E. 110).

         Plaintiff has filed two motions for TRO and/or for preliminary injunction with

exhibits (D.E. 91, 102) as well as supplemental exhibits (D.E. 111, 127).               Warden

Richardson has filed a response to Plaintiff’s request for preliminary injunctive relief. (D.E.

100).

         On February 15, 2021, Warden Richardson filed a Motion for Summary Judgment,

seeking to dismiss Plaintiff’s retaliation claims as moot. (D.E. 93). Plaintiff has filed a

4 / 21
       Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 5 of 21



response. (D.E. 121). Warden Richardson and Plaintiff have filed a reply (D.E. 123) and

sur-reply (D.E. 129), respectively. Plaintiff also has filed two identical motions to substitute

TDCJ Director Lori Davis for Warden Richardson. (D.E. 113, 120). Warden Richardson

responded to the first motion to substitute. (D.E. 114).

III.     SUMMARY JUDGMENT EVIDENCE

         Warden Richardson offers the following summary judgment evidence:

         Exh. A:     Plaintiff’s Relevant State Classification Committee Records
                     (D.E. 93-1).

         Plaintiff has attached to his response or otherwise referenced attached to other

submissions the following summary judgment evidence: (1) various news articles about the

disciplinary quota system (D.E. 111-1, pp. 2-19); (2) Plaintiff’s affidavit submitted to the

Galveston County Court (D.E. 111-1, pp. 21-29); (3) letters from various attorneys (D.E.

111-1, pp. 31-33); (4) copies of relevant grievances and grievance-related documents (D.E.

111-1, pp. 44-45; D.E. 111-2, pp. 2-13; D.E. 111-3, pp. 2-21; D.E. 111-5, pp. 31-36, 41-51,

53-54, 56-59; D.E. 127-2, pp. 30-33, 35-38; D.E. 127-3, pp. 3-6; 8-32; D.E. 127-4, pp. 1-8 );

(5) Plaintiff’s heat restrictions as of November 8, 2017 (D.E. 111-1, p. 47); (6) Ombudsman

Complaints and related statements submitted by Plaintiff and his mother (D.E. 111-2, pp.

15-44, 46-54; D.E. 111-3, pp. 26-39; D.E. 111-5, pp. 38-39; D.E. 121-2, pp. 2-9, 11; D.E.

121-3 D.E. 127-4, pp. 10-29); (7) Plaintiff’s I-60 complaints (D.E. 111-3, pp. 23-24); (8)

partial list of certified tracking numbers (D.E. 111-3, p. 41); (9) “Affidavit & Opinion from

Case 2:11-CV-27” (D.E. 111-3, pp. 43-46); (10) “Affidavit & Order from Case 2:11-CV-

320” (D.E. 111-3, pp. 48-51); (11) “Affidavit & Order from Case 2:11-CV-319” (D.E. 111-


5 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 6 of 21



4, pp. 2-4); (12) opinions in two state court cases filed by Plaintiff (D.E. 111-4, pp. 6-9);

(13) response from the U.S. Ambassador from the United Nations regarding exposure to

heat (D.E. 111-4, pp. 11-44); (14) TDCJ’s “CHHC D-27.2” policy on heat-related issues

(D.E. 111-4, pp. 46-51); (15) Plaintiff’s current medications and listed side effects (D.E.

111-5, pp. 2-29); (16) Plaintiff’s past medication lists (D.E. 127-1, pp. 2-4, 13-15, 19-21);

(17) Plaintiff’s heat restrictions as of various dates (D.E. 127-1, pp. 11, 17); (18) docket

report and copy of Docket Entry 69 from Case No. 2:11-CV-27 (D.E. 127-1, pp. 23-35; D.E.

127, pp. 2-28); (19) TDCJ’s Summer Seasonal Preparedness 2020 (D.E. 127-4, p. 31); (20)

USPC Service Request for lost mail (D.E. 127-4, p. 33); (21) Plaintiff’s letters (including

attachments) to and from counsel who was appointed to represent him in Hoffman v. Furr,

et al., Case No. 2:18-CV-328 (D.E. 115, pp. 6-7, 9-13, 15-16, 18-20, 22, 24-59, 61, 63-64,

66-68, 70-72, 74-120, 122-24, 126-29, 131-33); (22) Plaintiff’s Declaration (D.E. 121-1, pp.

2-35); and (23) Plaintiff’s Disciplinary Case (D.E. 121-2, pp. 10). Plaintiff’s verified

complaint and attachments as well as his testimony at the Spears hearing serve as competent

summary judgment evidence. See Garrett v. Davis, No. 2:14-CV-70, 2017 WL 1044969, at

*3 (S.D. Tex. Mar. 20, 2017).

         Plaintiff stated in his original complaint and at the Spears hearing that Defendants

have participated in a retaliatory campaign of harassment against him at the McConnell Unit

after he brought grievances on behalf of himself and several inmates against Sergeant

Guzman and Sergeant Muro for allowing them only limited access to cold water during two

three-day periods of extreme heat.       Plaintiff further stated that the acts of retaliation

consisted of: (1) filing false disciplinary cases against him an making improper findings of

6 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 7 of 21



guilt; (2) removing his religious beard; (3) denying medical lay-in passes; (4) confiscating

legal materials and destroying his typewriter; (5) denying legal visits; (6) refusing to

investigate and/or interfering in Plaintiff’s Ombudsman Complaints; (7) failing to correct

any retaliatory conduct; and (8) denying Plaintiff food, showers, and medicine.

         As part of his original complaint, Plaintiff included a section called “Notice of Pre-

Emptive Retaliation.” (D.E. 1, p. 26). Plaintiff stated therein that “[s]hou[ld] defendants

move the Plaintiff to another unit after the filing of this suit, this will be retaliation, by the

defendants.” (D.E. 1, p. 26). The uncontroverted summary judgment evidence presented

demonstrates that in February 2021, while this case is pending, Plaintiff was transferred to

the Bill Clements Unit. (D.E. 93-1, p. 2; D.E. 121-1, p. 3).

 IV. LEGAL STANDARDS

         Summary judgment is proper if there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A

genuine issue exists “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

Court must examine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Id. at 251-52.

         In making this determination, the Court must consider the record as a whole by

reviewing all pleadings, depositions, affidavits and admissions on file, and drawing all

justifiable inferences in favor of the party opposing the motion. Caboni v. Gen. Motors

Corp., 278 F.3d 448, 451 (5th Cir. 2002). The Court may not weigh the evidence or

7 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 8 of 21



evaluate the credibility of witnesses. Id. Furthermore, affidavits or declarations “must be

made on personal knowledge, [shall] set out facts that would be admissible in evidence, and

[shall] show that the affiant or declarant is competent to testify to the matters stated.” Fed.

R. Civ. P. 56(c)(4); see also Cormier v. Pennzoil Exploration & Prod. Co., 969 F.2d 1559,

1561 (5th Cir. 1992) (per curiam) (refusing to consider affidavits that relied on hearsay

statements); Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987)

(per curiam) (stating that courts cannot consider hearsay evidence in affidavits and

depositions). Unauthenticated and unverified documents do not constitute proper summary

judgment evidence. King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (per curiam).

         The moving party bears the initial burden of showing the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party

demonstrates an absence of evidence supporting the nonmoving party’s case, then the

burden shifts to the nonmoving party to come forward with specific facts showing that a

genuine issue for trial does exist. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). To sustain this burden, the nonmoving party cannot rest on the mere

allegations of the pleadings. Fed. R. Civ. P. 56(c)(1); Anderson, 477 U.S. at 248. “After the

nonmovant has been given an opportunity to raise a genuine factual issue, if no reasonable

juror could find for the nonmovant, summary judgment will be granted.” Caboni, 278 F.3d

at 451. “If reasonable minds could differ as to the import of the evidence ... a verdict should

not be directed.” Anderson, 477 U.S. at 250-51.

V.       DISCUSSION

         A.    Mootness

8 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 9 of 21



                (1) General Legal Principles

         Article III of the Constitution limits the jurisdiction of federal courts to actual cases

and controversies. U.S. Const., Art. III, § 2. This article requires parties seeking to invoke

federal court jurisdiction to demonstrate they have a legally cognizable interest or personal

stake in the outcome of a case. Genesis Healthcare v. Symczyk, 569 U.S. 66, 71 (2013);

Payne v. Progressive Financial Services, Inc., 748 F.3d 605, 607 (5th Cir. 2014). A live

controversy must exist at every stage of the litigation. Genesis, 569 U.S. at 71.

         A claim becomes moot “when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85,

91 (2013). In other words, if a controversy between parties resolves to the point that they no

longer qualify as “adverse parties with sufficient legal interests to maintain the litigation,” a

court is without power to entertain the particular claim. Sossamon v. Lone Star State of

Texas, 560 F.3d 316, 324 (5th Cir. 2009) (quoting United States v. Lares-Meraz, 452 F.3d

352, 351 (5th Cir. 2006) (per curiam)). Courts, therefore, lack “constitutional jurisdiction”

to resolve an issue where there is no Article III controversy. See Goldin v. Bartholow, 166

F.3d 710, 717 (5th Cir. 1999).

         An exception to the mootness doctrine exists for a controversy that is “capable of

repetition, yet evading review.” United States v. Sanchez–Gomez, 138 S. Ct. 1532, 1540

(2018) (internal quotation marks and citation omitted).           This exception requires that

elements must be met: “(1) the challenged action [is] in its duration too short to be fully

litigated prior to cessation or expiration, and (2) there [is] a reasonable expectation that the

complaining party [will] be subject to the same action again.” Kingdom Technologies, Inc.

9 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 10 of 21



v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting Spencer v. Kemna, 523 U.S. 1, 17

(1998)). Thus, to fall under this exception, an inmate who has been transferred out of a

particular facility where the complained-of conduct occurred “must show either a

‘demonstrated probability’ or a ‘reasonable expectation’ that he would be transferred back

to [that facility] or released and reincarcerated there.” Oliver v. Scott, 276 F.3d 736, 741

(5th Cir. 2002) (quoting Murphy v. Hunt, 455 U.S. 478, 482 (1982)). See also Sanchez-

Gomez, 138 S. Ct. at 1540 (requiring “reasonable expectation that the complaining party

will be subjected to that same action again”).

                (2)     The Parties’ Contentions and Analysis

          In his summary judgment motion, Warden Richardson contends that Plaintiff claims

have been rendered moot in the wake of his transfer from the McConnell Unit to the Bill

Clements Unit. (D.E. 93, pp. 4-6). Plaintiff responds that he has been subjected to a

retaliatory transfer to a far more dangerous prison where he continues to suffer from acts of

retaliation. (D.E. 121, pp. 9-10). Plaintiff, therefore, contends that his retaliation claims are

not moot because the acts of retaliation remain ongoing at the Bill Clements Unit and

because he is the victim of a general policy of mistreatment. (D.E. 121, pp. 15-18).

According to Plaintiff, therefore, the retaliatory conduct allegedly perpetrated by McConnell

Unit and Bill Clement officials, coupled with his transfer between the units, all occurred

pursuant to a system-wide TDCJ policy to harass “writ writers” such as Plaintiff. (D.E. 121,

p. 21).

          It is undisputed that Plaintiff was moved to the Bill Clements Unit in February 2021.

Where an inmate challenges conditions of confinement at a particular prison facility, the

10 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 11 of 21



transfer of the inmate out of that facility generally renders moot any claims for injunctive or

declaratory relief moot against defendants at that unit. See Herman v. Holiday, 238 F.3d

660, 665 (5th Cir. 2001) (holding that plaintiff’s transfer to a different prison facility

rendered his claims for declaratory and injunctive relief moot); Cooper v. Sheriff, Lubbock

Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991) (holding that inmate’s transfer from county

jail to state prison rendered moot his claims for injunctive relief); Hernandez v. Garrison,

916 F.2d 291, 293 (5th Cir. 1990) (per curiam) (holding that prisoner’s Eighth Amendment

claims, including allegations of overcrowding and denial of adequate medical treatment,

were moot after he was transferred to another correctional facility and only remedy he

sought was a transfer); Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir. 1988) (holding that

prisoners who were no longer in Retrieve Unit could not seek injunctive relief against

conditions of confinement there); Sias v. Jacobs, No. 6:17cv413, 2017 WL 8229544, at *4

(E.D. Tex. Dec. 11, 2017) (holding that a prisoner’s transfer from a prison unit renders moot

his claims of deliberate indifference to his health when seeking injunctive relief against the

defendants at that unit).

       In certain circumstances where an inmate is transferred to another prison, an inmate

may avoid dismissal on mootness grounds by identifying in his complaint a statewide or

prison-system policy that led to the constitutional violations which remain ongoing at the

new prison unit. See Oliver, 276 F.3d at 741. See also Lehn v. Holmes, 364 F.3d 862, 871-

72 (7th 2004) (reversing district court’s dismissal of inmate’s complaint on mootness

grounds, concluding that inmate was not seeking injunctive relief for a condition specific to

a particular prison, but rather was seeking relief from a condition that stems from a system-

11 / 21
      Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 12 of 21



wide policy). Such allegations of a system-wide policy relate to the principle as to whether

an alleged constitutional violation is “capable of repetition yet evading review.” Oliver, 276

F.3d at 741 (citation omitted).

        A review of Plaintiff’s complaint reflects that he named only McConnell Unit

officials and that his allegations of retaliatory misconduct were limited to incidents

occurring at the McConnell Unit.                  Other than making a cursory reference to TDCJ

procedure and policy in the original complaint, Plaintiff neither names as a defendant any

TDCJ executive official nor identifies a current TDCJ policy as leading to the

unconstitutional retaliatory actions taken by McConnell Unit officials.

        Furthermore, a fair reading of Plaintiff’s complaint reveals that, by seeking the

cessation of all unconstitutional or unlawful conduct committed by McConnell Unit

officials, Plaintiff’s request for injunctive relief is limited to the McConnell Unit. The

undersigned concludes, therefore, that Plaintiff’s retaliation claims seeking injunctive relief

against Warden Richardson have been rendered moot by his transfer to another facility. See

Taylor v. Nelson, No. W-19-CA-467, 2020 WL 7048605, at *3 (W.D. Tex. Dec. 1, 2020)

(concluding that, upon her transfer from the TDCJ’s Lane Murray Unit to the Hobby Unit,

an inmate’s claims regarding the confiscation of a hijab were rendered moot as she failed to

make any general allegations challenging a TDCJ policy and instead focused her claims

against employees of the Lane Murray Unit).2


2
  Plaintiff filed a separate § 1983 case in which he claimed that McConnell Unit officials had acted with deliberate
indifference to his health by exposing him to strobe-capable flashlights. Hoffman v. Furr, et al., Case No. 2:18-CV-328
(S.D. Tex.). In contrast to Plaintiff’s allegations in this case, Plaintiff named the TDCJ Director in his original
complaint and specifically sought to challenge TDCJ policy regarding the use of such flashlights and enforcement of
any existing policy at the state’s prison units. Thus, the undersigned recommended that Plaintiff’s deliberate
indifference claims in that case were not rendered moot by his transfer to the Bill Clements Unit.
12 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 13 of 21



       In an attempt to avoid dismissal on mootness grounds, Plaintiff vigorously contends

that the competent summary judgment evidence shows the transfer to the Bill Clements Unit

was not motivated by medical reasons regarding heat sensitivity and was instead an act of

retaliation to moot Plaintiff’s claims in this lawsuit. (D.E. 121, pp. 18, 24-26). Plaintiff

states in his declaration that, on the day of his transfer to the Bill Clements Unit, Officer

Rangel admitted to Plaintiff that the McConnell Unit’s current warden, Evelyn Castro, had

to “pull[] some major strings in Huntsville” to get Plaintiff transferred. (D.E. 121-1, p. 27).

       Warden Richardson has submitted competent summary judgment evidence showing

that, following a Unit Classification Review, Plaintiff was determined not to be eligible to

stay at the McConnell Unit due to his heat eligibility score and was transferred to the Bill

Clements Unit. (D.E. 93-1). Plaintiff has submitted considerable evidence in an effort to

show that he was transferred based on a false heat sensitivity score and that his actual

medical condition, including any sensitivity to heat, had nothing to do with his transfer to

the Bill Clements Unit. (See D.E. 121-1). In his declaration, Plaintiff states that his heat

scores from 2018 until the day of his transfer were never high enough to justify a transfer

and that his heat restrictions were removed after the transfer on March 22, 2021. (D.E. 121-

1, p. 17).

       At the outset, the undersigned notes that Plaintiff neither has a protected liberty

interest in where he is housed nor a constitutional right to be incarcerated at a particular

facility or unit. Olim v. Wakinekona, 461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S.

215, 225 (1976). Plaintiff otherwise cites no caselaw to support the proposition that his

claims should not be mooted where he can demonstrate his transfer to another prison was

13 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 14 of 21



effectuated through wrongful or retaliatory tactics.      Indeed, the Supreme Court has

explained that “mootness, however it may have come about, simply deprives us the power to

act; there is nothing for us to remedy, even if we were disposed to do so.” Spencer, 523

U.S. at 18.

       By moving Plaintiff to another unit, he is no longer subject to the alleged misconduct

alleged in his complaint perpetrated by the McConnell Unit prison officials. Thus, even

when construing the summary judgment evidence in a light most favorable to Plaintiff, his

claims against Warden Richardson have been rendered moot by his transfer to the Bill

Clements notwithstanding that his transfer may have been effectuated through wrongful or

retaliatory means. Accordingly, the undersigned respectfully recommends that Warden

Richardson’s Motion for Summary Judgment (D.E. 93) on the issue of mootness be granted.

       B. Plaintiff’s Motion to Replace Parties

       Plaintiff has filed two virtually identical motions seeking to replace Warden

Richardson with former TDCJ Director Lorie Davis. (D.E. 113, 120). In these motions and

his response to Warden Richardson’s summary judgment motion, it is readily apparent that

Plaintiff seeks not only to add former Director Davis to this case, but also to add additional

defendants and claims to this action.

       In his response brief, Plaintiff seeks to raise new claims related to the following

allegations: (1) Bill Clements Warden Adam Gonzalez and other officials at that unit have

retaliated against Plaintiff through various adverse actions; (2) current McConnell Unit

Warden Castro and Warden Gonzalez, who previously worked as a major at the McConnell

Unit, originally orchestrated the campaign of retaliation against Plaintiff during the years

14 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 15 of 21



2011-2014; and (3) Plaintiff was subjected to retaliation when he was transferred from the

McConnell Unit to the McConnell Unit in February 2021. (D.E. 121, pp. 17-19, 23-27).

Plaintiff further stated in his response brief that he had filed a motion to amend complaint

seeking to add as defendants Warden Castro, Warden Gonzalez, and the current TDCJ

Director Bobby Lumpkin. (D.E. 121, p. 19). Plaintiff further seeks to amend his complaint

by adding that he “pursuing his injunctive relief for every unit, at a system-wide level, as he

has no way to predict where the retaliation will continue.” (D.E. 121, pp. 20-212).

       Warden Richardson responds that Plaintiff’s attempt to amend his complaint two

years after the filing of this case should be denied because: (1) he impermissibly seeks to

amend this action with new claims and parties after the expiration of the Court-ordered

deadline for filing such amendments; (2) Plaintiff has failed to include a completed

proposed amended complaint to any of his pleadings; (3) any such claims raised for the first

time as part of his response to the summary judgment motion are not properly before the

court; and (4) Plaintiff’s attempts to amend his complaint are futile because he cannot show

that he exhausted his new claims before filing this action. (D.E. 114, pp. 3-9).

       Plaintiff’s motions to replace parties or otherwise amend this action should be denied

for the reasons stated by Warden Richardson. First, Plaintiff attempts to raise for the first

time in his response to Warden Richardson’s summary judgment motion all of his proposed

amendments regarding retaliatory transfer, the origination of the campaign of retaliation in

2011-2014, official misconduct at the Bill Clements Unit, and the additions to his injunctive

relief request at a state-wide level. Because these claims were raised for the first time in

connection with his response to a summary judgment motion, they are not properly before

15 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 16 of 21



the Court. Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir.

2005) (citing Fisher v. Metro. Life Ins. Co., 895 F.2d 1073, 1078 (5th Cir. 1990)).

       With regard to the claim of retaliatory transfer, Plaintiff referenced in his original

complaint the possibility of such a claim occurring in the future. In a section entitled

“Notice of Pre-Emptive Retaliation,” Plaintiff stated therein that “[s]hou[ld] defendants

move the Plaintiff to another unit after the filing of this suit, this will be retaliation, by the

defendants.” (D.E. 1, p. 26). At the time the complaint was filed, all Plaintiff could do was

speculate whether he would be subjected to a retaliatory transfer. However, “a claim of

retaliation cannot be prospective or speculative because the inmate claiming retaliation must

identify an actual retaliatory act.” Burley v. Davis, No. 6:17cv490, 2018 WL 3301708, *3

(E.D. Tex. Feb. 5, 2018). Accordingly, Plaintiff’s claim of retaliatory transfer, much like all

of his proposed amendments, were raised for the first time in his response to the summary

judgment motion.

       Plaintiff nevertheless states that he, in fact, filed a motion to amend seeking to add all

his new claims and defendants. However, court records do not reflect that any such motion

to amend was received for filing in this case. Even construing Plaintiff’s response brief as

including a motion to amend this case, such motion should be denied. First, as a procedural

matter, Plaintiff failed to comply with the Court’s Scheduling Order issued on September

15, 2020 (D.E. 86) by not attaching either to his response or any other submission a

completed proposed amended complaint.

       Second, Plaintiff’s motion to amend fails as his proposed amendments would be

futile. Federal Rule of Civil Procedure 15(a) provides that leave to amend “shall be freely

16 / 21
     Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 17 of 21



given when justice so requires.” Determining when justice requires permission to amend

rests within the discretion of the trial court. Zenith Radio Corp. v. Hazeltine Research, Inc.,

401 U.S. 321, 330 (1971); Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).

       A federal court has discretion to deny a motion to amend when that amendment

would be futile. Foman v. Davis, 371 U.S. 178, 182 (1962); McCoy v. Alamu, 950 F.3d

226, 234, n. 12 (5th Cir. 2020). “An amendment is futile if, after the amendment, the

complaint would still ‘fail to state a claim upon which relief could be granted.’” Burnette v.

RateGenius Loan Services, Inc., 671 F. App’x 889, 894 (5th Cir. 2016) (quoting Stripling v.

Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000)).

       The Prison Litigation Reform Act (PLRA) requires a prisoner to exhaust all of his

available administrative remedies before filing suit. 42 U.S.C. § 1997e(a); Woodford v.

Ngo, 548 U.S. 81, 83 (2006). “District courts have no discretion to excuse a prisoner’s

failure to properly exhaust the grievance process before filing their complaint[,]” and “[i]t is

irrelevant whether exhaustion is achieved during the federal proceeding.” Gonzalez v. Seal,

702 F.3d 785, 788 (5th Cir. 2012). Thus, to the extent that Plaintiff seeks to add claims and

defendants associated with his allegations of retaliatory transfer and misconduct at the Bill

Clements Unit, such claims fail for failure to exhaust available administrative remedies

before filing this lawsuit. Furthermore, Plaintiff’s claims seeking to challenge a retaliation

campaign orchestrated against Plaintiff in 2011-2014 by Wardens Castro and Gonzales also

would be futile for failing to state a claim because the applicable two-year statute of

limitations’ period for bringing such claims at this time has long since expired. See Walker




17 / 21
    Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 18 of 21



v. Epps, 550 F.3d 407, 414 (5th Cir. 2008); Piotrowski v. City of Houston, 237 F.3d 567,

576 (5th Cir. 2001).

       The Court also retains discretion to deny a motion to amend if the proposed

amendments would cause the case undue delay. Foman, 371 U.S. at 182. After more than

two years of litigating this case and after the expiration of the deadline to file any

amendments, Plaintiff now attempts to expand this lawsuit in an exponential fashion by not

only challenging conditions at the McConnell Unit but also challenging: (1) the decision to

transfer Plaintiff as a retaliatory action; (2) various acts of alleged misconduct perpetrated

by officials at the Bill Clements Unit; and (3) TDCJ system-wide policies. Litigation of

such complex issues at this time would unduly delay the resolution of this case.

       Accordingly, for all of the reasons discussed above, the undersigned respectfully

recommends that the Court deny Plaintiff’s motions to replace Warden Richardson with

former TDCJ Director Davis (D.E. 113, 120) and to otherwise deny Plaintiff’s motion to

amend which was detailed in his response brief. (D.E. 121).

       C. Motions for TRO and Preliminary Injunction

          Plaintiff has filed motions for a TRO or preliminary injunction, requesting the Court

to return him to the McConnell Unit. (D.E. 91, 102). Plaintiff contends that he was

subjected to a retaliatory transfer to a more violent prison for no legitimate reason. (D.E.

91, pp. 1-2, 42). Plaintiff further asks the Court to prohibit moving Plaintiff from the

McConnell Unit, unless it is for emergency medical reasons or release. (D.E. 91, p. 42).

Warden Richardson contends in his response that Plaintiff has failed to carry his burden on

the four requirements for a preliminary injunction. (D.E. 100).

18 / 21
      Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 19 of 21



       In order to obtain a preliminary injunction under Federal Rule of Civil Procedure 65,

the movant must demonstrate: (1) a substantial likelihood of success on the merits; (2) a

substantial threat that the movant will suffer irreparable injury if the injunction is denied; (3)

the threatened injury outweighs any damage that the injunction might cause the defendant;

and (4) the injunction will not disserve the public interest. Texans for Free Enterprise v.

Texas Ethics Com’n, 732 F.3d 535, 536-37 (5th Cir. 2013).                Injunctive relief is an

extraordinary remedy which requires the movant to unequivocally show the need for its

issuance. Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal citations and

quotations omitted).    Plaintiff must carry the burden as to all four elements before a

preliminary injunction may be considered. Voting for America, Inc. v. Steen, 732 F.3d 382,

386 (5th Cir. 2013) (internal quotations and citations omitted).

       Plaintiff’s motion fails to warrant the extraordinary remedy of a preliminary

injunction as he has failed to demonstrate a substantial likelihood of success on the merits.

As discussed above, Plaintiff’s retaliation claims against Warden Richardson for injunctive

relief have been rendered moot by his transfer to the Bill Clements Unit. Plaintiff has

otherwise failed to successfully amend his case to add any additional claims pertaining to

his current confinement or alleged retaliatory transfer. In the absence of showing any

likelihood of success on the merits of his claims, Plaintiff’s motions for preliminary

injunctive relief (D.E. 91, 102) should be denied.

VI.    RECOMMENDATION.

       For the foregoing reasons, IT IS RESPECTFULLY RECOMMENDED that

Warden Richardson’s Motion for Summary Judgment (D.E. 93) be GRANTED and that

19 / 21
    Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 20 of 21



Plaintiff’s retaliation claims against Warden Richardson for injunctive relief be

DISMISSED as moot.

      IT IS RESPECTFULLY RECOMMENDED further that Plaintiff’s motions for a

TRO and/or for preliminary injunction (D.E. 91, 102) be DENIED, that Plaintiff’s identical

motions to replace Warden Richardson with TDCJ Director Davis (D.E. 113, 120) be

DENIED, and that Plaintiff’s motion to amend, construed as embedded within his response

to the summary judgment motion (D.E. 121), be DENIED. It is further recommended that

final judgment be ENTERED and that this case be CLOSED.

      Respectfully submitted this 11th day of August, 2021.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




20 / 21
    Case 2:18-cv-00333 Document 134 Filed on 08/11/21 in TXSD Page 21 of 21



                                  NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy of

the Memorandum and Recommendation, a party may file with the Clerk and serve on the

United States Magistrate Judge and all parties, written objections, pursuant to Fed. R. Civ.

P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District Court for

the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within FOURTEEN

(14) DAYS after being served with a copy shall bar that party, except upon grounds of plain

error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the District Court. Douglass v. United Servs. Auto Ass’n, 79 F.3d

1415 (5th Cir. 1996) (en banc).




21 / 21
